Citation Nr: 1747775	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-04 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-traumatic degenerative joint disease of the right knee (exclusive of the time period where a total rating has been assigned).

2.  Entitlement to a compensable rating for residual decreased sensation of the right knee/calf due to post-operative nerve damage.

3.  Entitlement to a compensable rating for residual post-operative scars of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted a 30 percent rating for post-traumatic degenerative joint disease of the right knee based limitation of extension pursuant to Diagnostic Code 5010-5261, effective May 3, 2011; denied a compensable rating for residual decreased sensation of the right knee/calf due to post-operative nerve damage; and denied a compensable rating for residual post-operative scars of the right knee.  

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

In March 2015, the Board remanded the case for additional development.  While on remand, a rating decision issued the same month granted a 100 percent rating for post-traumatic degenerative joint disease of the right knee based on surgical or other treatment necessitating convalescence effective February 5, 2015.  Thereafter, a 100 percent rating effective April 1, 2015, and a 30 percent rating effective April 1, 2016 were assigned pursuant to Diagnostic Code 5010-5055.  Therefore, such issue has been characterized as shown on the title page of this decision. 

The Board notes that, subsequent to the issuance of the October 2015 supplemental statement of the case, additional evidence, to include VA treatment records, was received.  The Veteran has not waived Agency of Original Jurisdiction (AOJ) of such evidence; however, as his claims are being remanded, the AOJ will have an opportunity to review the newly received such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board notes that, in a July 2015 rating decision, the RO denied service connection for a chronic lumbar spine disability and determined that new and material evidence had not been received in order to reopen a previously denied claim for service connection for left knee medial meniscus tear with arthritis.  Thereafter, the Veteran entered a notice of disagreement as to the denial of such claims in September 2015.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

As noted in the Introduction, the Board remanded this case in March 2015 in order to obtain outstanding treatment records, afford the Veteran a VA examination so as to determine the nature and severity of his neurological manifestations and scarring associated with his right knee disability, and to allow the AOJ to consider the propriety of assigning a temporary total rating for convalescence under 38 C.F.R. 
§ 4.30 and the applicability of Diagnostic Code 5055 in light of the Veteran's February 2015 knee replacement surgery.

Thereafter, all requested development was completed; however, in conducting the examination of the Veteran's neurological manifestations and scarring associated with his right knee disability in June 2015, his right knee disability was also evaluated.  At such time, his right knee extension was limited to 40 degrees, which is commensurate with a 40 percent rating under Diagnostic Code 5261.  However, at the time of such examination, the Veteran was in receipt of a 100 percent rating for such service-connected disability and no examination has been conducted since a 30 percent rating was assigned as of April 1, 2016.  Consequently, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of the residuals of the Veteran's total right knee replacement.  Further, as his associated neurological manifestations and scarring will be addressed in connection with such examination, such issues are inextricably intertwined with the former issue and must likewise be remanded.

Furthermore, the Board notes that subsequent to the June 2015 VA examination, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Under 38 C.F.R. § 4.59, "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Id.  As such, range of motion testing in passive and active motion, as well as in weight-bearing and nonweight-bearing conditions and the opposite undamaged joint, is now required to adequately evaluate the Veteran's right knee disability.  Therefore, such should be accomplished in connection with the examination afforded to the Veteran on remand, and the examiner should be requested to offer retrospective medical opinions addressing the findings included in the May 2011, December 2012, and March 2014, and June 2015 VA examinations. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the current nature and severity of his service-connected right knee disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The records must be made available to the examiner, and the examiner must specify in the examination report that the record has been reviewed.

Based upon a review of the record, the examiner should provide responses to the following questions:

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's post-traumatic degenerative joint disease of the right knee, to include an opinion as to whether he has residuals of his total knee replacement that more nearly approximate chronic residuals consisting of severe painful motion or weakness.

(B) The examiner should record the range of motion of the right knee observed on clinical evaluation in terms of degrees. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is requested to review the VA examinations containing range of motion findings pertinent to the Veteran's right knee disability conducted in May 2011, December 2012, March 2014, and June 2015.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of his right knee disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) With regard to the right knee decreased sensation, the examiner should indicate the nature and severity of all manifestations of such disorder. If possible, the examiner should specifically note whether the neurologic impairment results in mild, moderate, or severe incomplete paralysis or complete paralysis.  

(G) With regard to the right knee scars, the examiner should indicate the nature and severity of all manifestations of such scarring.  The examiner should describe the size of each scar and whether such are deep, nonlinear, superficial, unstable, painful, or cause limitation of function.  

(H) The examiner should also discuss the functional impairment caused by the Veteran's right knee disabilities, to include the impact such has on his daily life and employment.  

A rationale for all opinions offered should be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence associated with the record since the issuance of the October 2015 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




